Citation Nr: 0322071	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-13 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disability and if so, whether 
service connection for a right knee disability may be 
established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to August 
1990; she also had several months of prior active service and 
approximately one year and two months of prior inactive 
service that have not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Cleveland, Ohio.  

A hearing before the undersigned was conducted by 
videoconference in March 2003.  A hearing transcript is of 
record.


FINDINGS OF FACT

1.  In a March 1991 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
right knee disability.  The veteran did not file a notice of 
disagreement appealing that decision.

2.  Evidence that has been added to the record since the 
March 1991 rating decision is not cumulative or redundant, is 
relevant to, and probative of, the service connection claim, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The March 1991 rating decision denying the veteran's 
claim of entitlement to service connection for a right knee 
disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received in support of the claim of entitlement 
to service connection for a right knee disability since the 
March 1991 rating decision is new and material and therefore 
is sufficient to reopen the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

A March 1991 rating decision denied the veteran's claim of 
entitlement to service connection for a right knee 
disability.  The veteran did not file a notice of 
disagreement in response to that decision.  Therefore, it 
became final.  38 U.S.C.A. § 7105.

Once a rating decision on a claim becomes final, the claim 
may not be reopened or allowed except as provided by law.  
38 U.S.C.A. § 7105(c).  A final decision of the Secretary 
shall be reopened if it is determined that new and material 
evidence has been added to the record.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The veteran applied in April 1999 for reopening of her claim.  

In the February 2000 rating decision that the veteran now 
appeals, the RO found that the claim should be reopened 
because it was supported by new and material evidence.  
However, the RO went on in that rating decision to deny the 
claim on its merits.

Because the question whether new and material evidence has 
been presented in support of a claim goes to the statutory 
jurisdiction of the Board to review the claim on its merits, 
that question must be decided by the Board regardless of what 
decision was reached by the RO.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993) ("jurisdiction does indeed matter and it is 
not 'harmless' when the VA during the claims adjudication 
process fails to address threshold jurisdictional issues").  

The evidence to be evaluated is that which has been added to 
the record since the last prior final denial of the claim on 
any basis, in this case, since the March 1991 rating 
decision.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).

If this evidence is first found to be "new" (that is, not 
of record at the time of the last final disallowance of the 
claim and not merely redundant or cumulative of other 
evidence that was then of record), the question whether it is 
material is considered.  Vargas-Gonzalez, 12 Vet. App. at 
327; 38 C.F.R. § 3.156(a).  "Material evidence" means 
evidence which bears directly and substantially upon the 
specific matter under consideration and which, by itself or 
in connection with the evidence previously assembled, is so 
significant that it must be considered in order that the 
merits of the claim may be fairly decided.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  (Although 38 C.F.R. § 3.156(a) has been amended, the 
amended version is effective only for applications to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45, 629 (August 29, 2001).  Thus, it does not apply to this 
appeal.)

To be probative, material evidence also must be such as is 
competent on the particular issue to which it pertains.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing Grottveit 
v. Brown, 5 Vet. App. 91 (1993)).  Therefore, when a 
proposition is medical in nature, such as one concerning 
medical nexus, etiology, or diagnosis, then medical, rather 
than lay, evidence is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); cf. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (evidence proceeding from a non-medical source 
competent to prove non-medical propositions).  For the 
limited purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The ground of the March 1991 denial was that there was no 
medical evidence of a current disorder of the right knee.  A 
VA examination performed in November 1990 yielded diagnoses 
of "right knee injury" and "bilateral retropatellar pain," 
according to the examination report that was of record at the 
time of the rating decision.  X-rays taken of both knees 
during the examination were negative.

Currently, the veteran contends that she developed a right 
knee disability in consequence both of injury incurred during 
basic training  in the Army Reserves and of arthroscopic 
surgery performed later during service 

A considerable amount of new evidence has been submitted 
since the March 1991 denial.  This is evidence that was not 
of record at the time of the original rating decision and is 
not merely cumulative of evidence that was.  38 C.F.R. 
§ 3.156(a).  

The new evidence includes the report of a VA examination of 
the joints that was performed in January 2000.  It appears 
that this examination was performed by a medical practitioner 
who was not a physician and the report approved by a 
physician.  The report of x-rays that were taken during the 
examination states that no significant joint or bone 
abnormality of the knee was seen.  However, the examination 
report cites clinical findings of a right knee disorder and 
states a diagnosis of "[r]esidual postop[erative] injury, 
right knee."  

This new evidence is competent, prepared and reviewed as it 
was by persons with medical training, and is material to the 
service connection claim.  It is material because it is 
probative of a proposition that must be proven satisfactorily 
for a service connection claim to be granted:  that the 
veteran currently has the disability that is the subject of 
the claim.  Service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2002).  In every case, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

This is evidence that would have to be considered in any fair 
assessment of the merits of claim.  38 C.F.R. § 3.156(a).  
Therefore, the Board finds that new and material evidence has 
been submitted in this case.  Accordingly, the claim of 
entitlement to service connection for a right knee disability 
is reopened.  Id.

Because the application to reopen the service connection 
claim has been granted, whether to remand the application for 
compliance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), (the VCAA) 
is not an issue.  The Board notes that when the immediate 
issue is whether there is new and material evidence to reopen 
a claim, VA is charged only with the duty prescribed in 
section 5103 of the statute if, as in this case, the 
application to reopen was filed before August 29, 2001.  See 
66 Fed. Reg. 45,620, 45,629 (August 29, 2001); see also 
38 U.S.C.A. § 5103A (f), (g).  This is the duty to furnish 
the claimant and the claimant's representative, if any, with 
notice concerning information and evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

However, the Board finds that additional action must be taken 
under the VCAA before the claim is decided on its merits.  
For this reason, the Board will remand the claim to the RO.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right knee disability 
is reopened.


REMAND

The Board finds that it must remand the reopened claim.  
Evidence needed to decide the claim remains to be developed.  

The corrective action sought in this Remand is required by 
the VCAA.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126.  Enacted November 9, 2000, the VCAA contains extensive 
provisions potentially affecting the adjudication of claims 
for VA benefits.  New regulations have been promulgated 
implementing the statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).  The statute significantly heightens VA's 
duties to assist the claimant in development of evidence, and 
to provide notices, pertinent to the claim.  Thus, the new 
statue enhances the previous rights of claimants.  

The VCAA applies to claims for VA benefits that were pending 
before VA as of the date of its enactment or filed 
thereafter.  See 38 U.S.C.A. § 5107 note (Effective Date and 
Applicability Provisions).  Because the veteran's reopened 
claim of entitlement to service connection for a right knee 
disability was pending before VA on the date of the VCAA's 
enactment, November 9, 2000, it is subject to the new 
statute.

Recent judicial decisions have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. 183; Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Development of evidence

The VCAA requires VA to make reasonable efforts to obtain 
records pertinent to a claim for benefits, and if the records 
could not be secured, to so notify the claimant.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  When records needed to 
decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).  The implementing 
regulation prescribes the content of the notice that VA 
should give to a claimant if it is unable to obtain records 
pertinent to the claim.  38 C.F.R. § 3.159(e).  

The veteran has alleged in support of her claim that she 
injured her right knee during basic training and sustained 
additional impairment of the knee as the result of 
arthroscopic surgery performed later during service.  Service 
medical records confirm that she was treated for right knee 
sprain in July 1988.  The veteran states that the injury 
during surgery was damage to nerves affecting her right knee.  
A service medical record dated in November 1988 and prepared 
at Ft. Devens, Massachusetts indicates that the arthroscopic 
surgery was performed in October 1988 - - and also cites the 
absence ("?report") from the veteran's dossier of reports 
concerning such surgery.  Such reports are also absent from 
the current claims file. 

The veteran testified at the March 2003 hearing before the 
undersigned that the arthroscopic surgery was performed in 
Oak Harbor, Washington by a private physician to whom she was 
referred by her military physicians.  Even if a private 
physician prepared the surgery reports, it is expected that 
copies would be filed with the veteran's other service 
medical records.  It does not appear that it would be futile 
for VA to attempt to obtain such surgery reports from their 
current federal custodian.  "Cases in which VA may conclude 
that no further efforts are required [to obtain records in 
the custody of a federal department or agency] include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them."  38 C.F.R. § 3.159(c)(2).  VA has not been so 
advised.  Therefore, the records documenting the arthroscopic 
surgery must be sought on remand.  See 38 U.S.C. A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  It is expected that as part of its 
search, the RO will ascertain the identity of the actual 
current federal custodian of such records, if they exist.  

At the same time, the RO should attempt to obtain the surgery 
reports directly from the private physician who may have 
prepared them.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).  
The RO should ask the veteran to furnish all identifying 
information that it needs for this effort.  38 C.F.R. 
§ 3.159(c)(1)(i).  

Post-service medical records dated closer to the time of the 
veteran's discharge from service than any now part of the 
claims file also may be outstanding.  The veteran was 
discharged from active duty because of a bilateral knee 
disability which the physical evaluation board at Walter Reed 
Medical Center determined had made her physically unfit for 
continued duty.  At the March 2003 hearing before the 
undersigned, the veteran recounted that beginning after her 
separation from service in 1990 and until sometime in 1992, 
she was treated for her right knee at the Portsmouth 
(Virginia) Naval Hospital and that thereafter, until sometime 
in 1999, she was treated for her right knee by various 
private physicians - - she testified that she could not then 
recall their names.  Reports of such treatment have not been 
associated with the claims file.  On remand, the RO should 
attempt to secure all such reports and should request 
identifying information from the veteran concerning providers 
of private treatment with which some of the reports may be 
concerned.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(2).  

The RO also should attempt to secure any outstanding records 
of current treatment received by the veteran for her right 
knee.  Id.  At the March 2003 hearing before the undersigned, 
the veteran testified that she was scheduled to see a private 
orthopedic surgeon about her right knee during the next 
month. 

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  In 
connection with this claim, as is noted above, a VA 
examination was performed in January 2000.  However, the 
examination report, while indicating that currently the 
veteran suffered with a disorder of the right knee, did not 
contain an opinion as to whether the current condition was 
related to any right knee injury or disease encountered 
during service.  Therefore, the examination report does not 
contain all of the findings needed to resolve the claim.  On 
remand, after the available medical records relevant to this 
issue have been secured, a new VA examination must be 
performed.  Id.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio, 16 Vet. App. 183.  The notice must refer to the 
time period established by the VCAA in which evidence may be 
submitted in support of a claim.  See Disabled American 
Veterans, 327 F.3d at 1353-54.

The decision of the Court in Quartuccio v. Principi 
emphasized the importance of the notice required by this 
section, as did the decision in Disabled American Veterans.  

The RO sent the veteran and his representative such notice in 
May 2002.  That notice included review of the general 
propositions to be established by the evidence supporting a 
service connection claim.  However, while the claim is in 
remand status, supplemental notice should be provided to the 
veteran concerning the significance of medical reports that 
may still be outstanding.  In particular, the notice should 
explain the potential importance of post-service medical 
evidence concerning right knee impairment that is dated close 
to the time when the veteran was discharged from service 
because of knee disabilities.  Such evidence could help to 
show that the right knee disability that she exhibits today 
had its origins during her service.  

Pursuant to authority granted to it by 38 C.F.R. § 19.9(a)(2) 
(2002), a final rule that went into effect on February 22, 
2002, and before May 1, 2003, the Board would have taken 
action on its own to carry out the evidentiary development 
needed to decide the claims and provide the supplemental 
notice to the veteran.  However, the Court of Appeals for the 
Federal Circuit held on May 1, 2003 in Disabled American 
Veterans that when the Board readjudicates a claim on the 
basis of evidence it obtained without first securing the 
claimant's waiver of initial consideration of that evidence 
by the agency of original jurisdiction, the claimant is 
denied the right under 38 U.S.C. § 7104(a) to "one review on 
appeal to the Secretary."  38 U.S.C.A. § 7104(a) (West 
2002).  Hence, the Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2) as inconsistent with the statute.  Disabled 
American Veterans, 327 F.3d at 1346-48.

In a precedential opinion, the General Counsel of VA 
concluded that the holding in Disabled American Veterans did 
not prohibit the Board from developing evidence in an appeal 
before it but permitted the Board to readjudicate the claim 
on the basis of evidence it had developed only when the 
claimant has waived initial consideration of the evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03 (May 1, 2003).

Later, in light of Disabled American Veterans and policy 
considerations, VA determined that VBA would conduct all 
evidentiary development pertinent to a claim on appeal other 
than certain specific development that the Board carries out 
pursuant to statute.  See 38 U.S.C.A. §§ 7107(b), 7109 (a) 
(West 2002).  In other words, it is the policy of the Board 
that apart from this limited class, all development of 
evidence will be conducted at the level of the agency of 
original jurisdiction.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and described 
in its implementing regulations, in 
addition to the action requested below, 
and appearing to be necessary in this 
case has been completed.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. 

2.  The RO should verify the dates and 
nature of the veteran's service prior to 
July 1989.

3.  The RO must provide the veteran and 
her representative with notice concerning 
the kind of evidence that is required to 
substantiate the claim.  The notice must 
satisfy section 5103 of the VCAA and 
section 3.159(b) of the implementing 
regulation, see 38 U.S.C.A. § 5103 
(2002), 38 C.F.R. § 3.159(b) (2002), and 
the holdings of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The notice should include 
reference to medical evidence dated from 
the time of the veteran's separation from 
service in 1990 through 1999 that could 
show ongoing symptoms of right knee 
impairment since service.

4.  With the notice referred to in 
paragraph 2, above, or separately, the RO 
should write to the veteran and request 
that she identify or submit any 
additional evidence, medical and lay, and 
any additional information of which she 
is aware and that could support her 
claim.  In particular, the veteran should 
be asked to furnish identifying 
information that the RO would need in 
order to attempt to secure (i) records of 
arthroscopic surgery on her right knee 
performed by a private physician (in Oak 
Harbor, Washington or elsewhere) during 
the veteran's service, and (ii) records 
of treatment for her right knee condition 
received from private physicians from 
approximately 1992 to approximately 1999.  
A copy of the letter to the veteran 
should be sent to her representative. 

The veteran and her representative should 
then be given appropriate time to 
respond, and the RO should attempt to 
obtain the identified records or other 
information.  

Regardless of whether it receives a 
response, the RO should attempt to obtain 
(i) from the current federal custodian, 
medical records concerning arthroscopic 
surgery that the veteran had on her right 
knee during service, (ii) records 
concerning treatment for knee problems 
that the veteran received at Portsmouth 
(Virginia) Naval Hospital between 
approximately 1990 and approximately 
1992.  The requests for these records 
should refer to the surname stated on the 
veteran's DD Form 214 as well as to the 
veteran's current surname. 

The RO should document in the claims file 
all attempts to secure this evidence, and 
provide appropriate notice to the veteran 
regarding records that could not be 
obtained.  

5.  Then, the veteran should be given a 
VA examination to determine whether it is 
at least as likely as not (50 percent 
likelihood or better) that her current 
right knee disorder, if confirmed by the 
examiner, originated with an injury or 
injuries received during service, to 
include a right knee sprain in July 1988 
and any injury or other residuals 
produced by right knee arthroscopic 
surgery.  The examination report must 
include an opinion addressing this 
question with specificity.  

6.  Then, the RO should readjudicate the 
claim.  All theories of service 
connection to which the medical and lay 
evidence points should be considered.  If 
the claim is not granted, the RO should 
provide the veteran and her 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
claim.  The veteran and her 
representative then should be given 
appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


